Name: 94/294/EC: Council Decision of 17 May 1994 relating to the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile on imports of apples and pears into the Community
 Type: Decision
 Subject Matter: tariff policy;  international trade;  trade;  America;  plant product;  European construction
 Date Published: 1994-05-25

 25.5.1994 EN Official Journal of the European Communities L 130/35 COUNCIL DECISION of 17 May 1994 relating to the conclusion of an Agreement in the form of an exchange of letters between the European Community and the Republic of Chile on imports of apples and pears into the Community (94/294/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof in conjunction with the first sentence of Article 228 (2), and Article 28 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), Having regard to the recommendation from the Commission, Whereas the Republic of Chile has taken action within GATT further to the application by the European Community of tariff measures in the form of countervailing charges on imports of apples, in application of Articles 24, 25 and 26 of Council Regulation (EEC) No 1035/72; Whereas the Community and Chile have entered into discussions with the aim of solving this and other issues in relation with the conclusion of the GATT Uruguay Round; Whereas those discussions have resulted in an Agreement in the form of an exchange of letters; whereas it is in the interest of the Community to approve the said Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Chile on imports of apples and pears into the Community is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 17 May 1994. For the Council The President Th. PANGALOS (1) OJ No L 118, 20. 5. 1972, p. 1. Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338, 31. 12. 1993, p. 26).